ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 34: 	Delete Lines 1-3


ALLOWED CLAIMS

		Claims 16-21, 23, 25, 27-34, 36-37, and 39-43 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to an apparatus comprising a connector system for attaching first and second withdrawal devices to a medical bag.  The apparatus comprises a ship configured to be welded to the bag, and the connector system comprises first and second withdrawal ports on the ship. The first and second ports comprise first and second membranes, each membrane having a distinct structure.  The ports each comprise a break-off cap, and a protective cap is arranged on the first port, the protective cap having an inner thread that is configured to be screwed securely over the first port. The first port is arranged such that the membrane is disposed at a selected distance, such that the outer tubular portion of the withdrawal device forms a seal with the first withdrawal port before the inner tubular portion penetrates the first membrane.  
The closest prior art is Brandenburger (US 8,585,674) and Brandenburger (US 2008/0009783).  However, neither Brandenburger document teaches or suggests the claimed protective cap and port arrangements as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781